United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SOUTH TEXAS HEALTH CARE SYSTEM,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Dr. Anthony Rogers, for the appellant
Office of Solicitor, for the Director

Docket No. 12-200
Issued: October 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On November 3, 2011 appellant, through her representative, filed a timely appeal from an
October 27, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation, effective
April 5, 2011, on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
On February 12, 2008 appellant, then a 49-year-old diagnostic radiological technician,
filed a traumatic injury claim alleging that on that day she sustained a right arm and shoulder
1

5 U.S.C. § 8101 et seq.

blade injury as a result of lifting water to the sink from the portable air conditioner. OWCP
accepted the claim for right arm and upper shoulder strain, which was subsequently expanded to
include complete right rotator cuff rupture.2
On May 28, 2009 appellant filed an occupational disease claim alleging that on
March 31, 2009 she first became aware of left arm sprain due to overuse and its connection to
her employment duties. OWCP accepted the claim for left shoulder and upper arm sprain, left
rotator cuff tear and other affections of the left shoulder region not classified elsewhere.3
In a June 18, 2010 work restriction (Form OWCP-5c), Dr. Sanjay Misra, a treating
Board-certified orthopedic surgeon, provided permanent work restrictions for appellant. The
restrictions included up to eight hours of sitting, walking, reaching, reaching above the shoulder,
pushing and pulling up to 20 pounds and lifting up to 10 pounds.
On December 21, 2010 the employing establishment offered appellant the modified
position of medical support assistant with pay retention. It noted that she was unable to perform
the essential functions of her date-of-injury position so another position within her restrictions
was found. The salary of the position was $52,192.00 per year based on pay retention. The
physical requirements of the position were mostly sedentary with occasional/intermittent
walking, bending and standing, no pushing or pulling more than 20 pounds and no lifting more
than 10 pounds.
On February 14, 2011 OWCP advised appellant that the medical support assistant job
offer from the employing establishment constituted suitable work. It informed her that she had
30 days to accept the job or provide reasons for refusing it; otherwise, he risked termination of
his compensation benefits pursuant to 5 U.S.C. § 8106(c).
In a March 2, 2011 letter, appellant’s representative stated that appellant did not refuse
the offered job and that they tried to schedule a meeting with the employing establishment to
discuss the ramifications of the offered job.
On March 11, 2011 appellant’s representative informed OWCP that the employing
establishment had withdrawn the offered job.
In a March 24, 2011 letter, the employing establishment denied withdrawing the offered
position. It noted that appellant had been formally assigned to the position offered on
January 16, 2011 even though he refused to sign the job offer.
On March 24, 2011 appellant filed a traumatic injury claim alleging that on March 16,
2011 she sustained pain and swelling in her forearm when she hit it on the doorway going to her
space. OWCP accepted the claim for right forearm and elbow sprain.4
2

OWCP assigned claim number xxxxxx798.

3

OWCP assigned claim number xxxxxx341.

4

OWCP assigned claim number xxxxxx103. It combined claim numbers xxxxxx103, xxxxxx341 and xxxxxx798
with xxxxxx798 as listed as the master file number.

2

In a March 30, 2011 letter, OWCP advised appellant that the position offered by the
employing establishment was suitable work and she was given an additional 15 days to accept
the job offer.
In an April 4, 2011 letter, appellant’s representative contended that appellant has not
refused an offer of suitable work as she is waiting to discuss the position details with the
employing establishment.
In an April 7, 2011 letter, appellant’s representative set forth the issues he wished to
discuss with the employing establishment concerning the offered position in order to determine
its suitability.
By letter dated April 15, 2011, appellant’s representative argued that she had not refused
an offer of suitable work. He argued that the offered job was a reclassification of appellant’s
current position and that the offered job had not been properly developed by the employing
establishment.
By decision dated April 18, 2011, OWCP terminated appellant’ wage-loss compensation
effective April 15, 2011 based on her refusal of an offer of suitable work.
On April 25, 2011 appellant and her representative requested a telephonic hearing before
an OWCP hearing representative, which was held on August 11, 2011.
On May 23, 2011 the employing establishment informed appellant that her duty station
had been temporarily changed to her home address effective that day. Appellant was advised
that this change was to remain in effect until June 23, 2011.
On July 11, 2011 the employing establishment removed appellant from federal
employment effective July 22, 2011 based on her failure to accept a directed assignment.
In a September 2, 2011 letter, Arlen B. Rubin, an employing establishment Workers’
Compensation Coordinator, responded to the hearing transcript testimony. She stated that
appellant continued to be employed by the employing establishment despite her refusal to sign an
acceptance of the offered position. Ms. Rubin noted that no disciplinary action was taken against
appellant until OWCP’s suitability determination was completed. Following the April 18, 2011
decision terminating appellant’s wage-loss compensation pursuant to 5 U.S.C. § 8106(c), a
proposed removal letter was issued on May 19, 2011 for her failure to accept a suitable job. On
July 11, 2011 appellant was removed from service with the employing establishment. In
concluding, Ms. Rubin noted that, although the offered job involved a reassignment to a lower
grade, appellant was offered pay retention with no loss in salary.
By decision dated October 27, 2011, OWCP’s hearing representative affirmed the
termination of appellant’s benefits pursuant to 5 U.S.C. § 8106(c).
LEGAL PRECEDENT
Section 8106(c)(2) of FECA states that a partially disabled employee who refuses to seek
suitable work or refuses or neglects to work after suitable work is offered to, procured by or
3

secured for him or her is not entitled to compensation.5 Once OWCP accepts a claim, it has the
burden of justifying termination or modification of compensation benefits under section 8106(c)
for refusing to accept or neglecting to perform suitable work.6 The Board has recognized that
section 8106(c) serves as a penalty provision as it may bar an employee’s entitlement to future
compensation and, for this reason, will be narrowly construed.7 To justify termination, OWCP
must show that the work offered was suitable and that appellant was informed of the
consequences of her refusal to accept such employment.8 If it is aware that appellant has actual
earnings, it must determine whether such earnings represent appellant’s wage-earning capacity
before it can invoke the penalty provision of section 8106(c) of FECA.9 Section 10.516 of the
Code of Federal Regulations10 provides that an employee who refuses or neglects to work after
suitable work has been offered or secured for the employee has the burden of showing that such
refusal or failure to work was reasonable or justified and shall be provided with the opportunity
to make such showing before a determination is made with respect to termination of entitlement
to compensation.11
ANALYSIS
OWCP accepted the claim for right arm and upper shoulder strain and complete right
rotator cuff rupture. The employing establishment offered appellant the modified position of
medical support assistant with pay retention. At the time of the job offer, the record shows that
she was performing the job. The employing establishment stated that a written job offer had
been sent to appellant for an official job assignment with a change to a lower grade with no
change in pay. Appellant refused to sign a formal acceptance of the job offer, but continued to
work in the position on which the job offer was based. The record reveals that she continued to
work for the employing establishment in that position until July 11, 2011. On July 11, 2011 the
employing establishment removed appellant from federal employment based on her failure to
accept a directed assignment.
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation for refusing suitable work. The record establishes that she had actual earnings at
the employing establishment since she was performing the duties of the offered position. In
correspondence to OWCP, the employing establishment acknowledged that appellant was
working in the offered position, but that she refused to sign the form accepting the offered job.
OWCP did not consider whether her actual earnings in the offered position fairly and reasonably

5

5 U.S.C. § 8106(c)(2).

6

Howard Y. Miyashiro, 51 ECAB 253 (1999).

7

H. Adrian Osborne, 48 ECAB 556 (1997).

8

T.S., 59 ECAB 490 (2008); Ronald M. Jones, 52 ECAB 190 (2000).

9

Michael E. Moravec, 46 ECAB 492 (1995).

10

20 C.F.R. § 10.516.

11

See Camillo R. DeArcangelis, 42 ECAB 941 (1991).

4

represented her wage-earning capacity. Such a determination must be made before invoking the
penalty provision of section 8106(c) of FECA.12
CONCLUSION
OWCP did not meet its burden of proof to terminate appellant’s compensation for
refusing suitable work, as it did not consider whether her actual earnings in the offered position
represented her wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 27, 2011 is reversed.
Issued: October 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.5(a) (July 1993). See also Mary E. Woodard, 57 ECAB 211 (2005); Joyce M. Doll, 53
ECAB 790 (2002).

5

